DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,656,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a a storage system improving throughput performance as a cache access during a de-stage process in order to reduce a cache access amount and improving maximum speed of data write (i.e., the system has a storage drive connected to a first storage control unit and including a nonvolatile storage medium, where each of the first storage control unit and a second storage control unit includes a cache area in which data is stored and a buffer area in which the data is stored, the first storage control unit stores the data to be subjected to a write command in a first cache area 
Applicant’s independent claims 1 and 12 each recite, inter alia, a method of controlling a storage system with a structure as defined in the specification (pages 9-14) including the first storage control unit stores data to be subjected to the write command in a first cache area which is the cache area of the first storage control unit, and stores the data in a second cache area which is the cache area of the second storage control unit to perform duplication, and upon completion of the duplication, the first storage control unit transmits a response indicating an end of write of the data to the host computer, the first storage control unit executes a predetermined process on the data to be subjected to the write command and transmits the data to the storage drive, the first storage control unit holds a predetermined condition for determining which of a response performance and a throughput performance is prioritized in the storage system and determines which of the response performance and the throughput performance is prioritized based on the predetermined condition, when the response performance is prioritized, the first storage control unit stores the data in the first and second cache areas and then performs a predetermined process, when the throughput performance is prioritized, the first storage control unit stores the data subjected to the predetermined process in the first and second cache areas. These limitations, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZHUO H LI/Primary Examiner, Art Unit 2133